department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b board member c board member d board member e religious leader n state o date p date q date r date s religious_organization seller t organization tenant v organization tenant dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do the available facts show that you have failed the operational_test therefore disqualifying you from exemption under sec_501 of the irc reasons described below yes for the letter cg catalog number 47630w facts you were incorporated in the state of n on p by an initial group of six individuals d a current trustee was part of your initial incorporators your other trustees b and c were not part of that initial group your purpose as listed in your organizing document is to conduct and maintain a house of worship with the traditions of the orthodox jewish faith and conduct all communal affairs necessary for a viable jewish community your financial information submitted with your form_1023 indicated you have had no revenue and no expenses since formation you describe yourself as a congregation without any income fund raising or dues your balance_sheet shows you have an investment worth more than dollar_figure million which you describe as a property you provided documentation showing you purchased a property from s another religious_organization the property is located at the same address you have listed as your address on your form_1023 the date of the sales contract was q two months prior to your formation and the date of transfer of the title was r about a year after your formation your balance_sheet also lists a mortgage liability of more than dollar_figure million around dollar_figure million is listed as a mortgage from a bank and the remainder is listed as purchase money from the seller s you also list another liability a loan payable to t a tenant of your property worth more than dollar_figure your mortgage was obtained based on the income generated by the lease you have with your tenant the lease agreement and loan payable are described in more detail below you describe your property as a building that was used as a jewish synagogue for almost years and that you plan to use the building for similar purposes you explain for the entire history of the building in addition to prayer services there has been a school at the premise currently t and v operate at this facility leasing the building from you t and v are both c entities v operates as a school t is formed to engage in charitable endeavors to support the education of students at v v does not provide any religious services while t provides programs for religious and cultural enrichment you state that you are not involved in any of the educational or enrichment programs at the school they have been located at this building for around six years before you purchased the building t and v use of the facility and they have had use for around eight years they permit you to use a room for your services you use the space only when the tenant is not using the space you have no minutes where decisions were made to form the organization obtain a loan or purchase the property the decision to purchase the property was made by letter cg catalog number 47630w your board and with the people from v you initially explain that you lease the building to v under a net net_lease where v pays the entire mortgage payment of more than dollar_figure a month to the lender along with all the expenses related to owning and operating the building you state you do not make any income as a result of the lease and that no money or anything of value is exchanged between you and v the tenant pays all expenses because it uses of the building you then provided a copy of a signed lease agreement between you and t v this document lists you as the landlord and t v as the tenant the lease agreement is dated o more than six months prior to your purchase of the property the lease is for ten years part of the lease states nothing herein contained shall require or be construed to require tenant to pay any interest or principal payment on any mortgage on the fee of the demised premises or any part thereof part of the lease states the tenant shall pay you the landlord basic net rent at a monthly rate approximating dollar_figure and shall be paid to your office taxes water and sewage on the property will be paid monthly to you lease reserves your right to use the facility for religious services so long as it is not during regular school hours and that you will not pay to use the facility part of the lease details that payments for part of the when asked about the inconsistencies between your description of your rental arrangement and the signed agreement you explained the lease is a boiler-plate standard commercial lease from a lawyer and we cannot reconcile every word in the lease with our ongoing relationship with the tenant you then described the current arrangement which is that the tenant pays the monthly mortgage costs directly to the lender and no money flows to you you explained that you have never needed to enforce anything with your tenant as they have never attempted to escape paying obligations to the lender the utility company or other property-related costs bank statements provided confirm no payments are made to you you do not consider the mortgage payments made by the tenant to the lender to be income to you because you do not see any income from the arrangement the loan from t was made to allow you to purchase the facility there is no written loan agreement the loan can be in place as long as your lease is in place interest on the loan will be paid at the time the loan is paid based on the minimum interest rate allowed when asked about repayment of the loan you first explained you will repay the loan by refinancing the first mortgage or by taking out a second mortgage you subsequently explained your goal of refinancing will happen when and if it becomes necessary though there is no present necessity you later explained you are not obligated to make any repayments of the loan as you are on friendly terms with the tenant you may eventually fundraise seek another loan or obtain another mortgage to repay the loan but the loan will never be forgiven letter cg catalog number 47630w when asked why you are purchasing the building you explain that t could have purchased the property but continuing tradition of having a religious congregation own the property was the operative factor in having a congregation own the property you explain that the property has been owned by a religious congregation for more than years and it was considered the appropriate and respectful thing to have another religious congregation continue that tradition when asked what the tradition requiring you to purchase the property was you explained that there is a tradition of prayer services at the property and that if the property was sold for business or recreation purposes the religious tradition would have been broken and contrary to the sacred use of the property you were created to best carry on the tradition of the former owner which was a synagogue in response to a question about inconsistencies in the repayment of your loan with t you explained that the business operations of our congregation do not create inconsistencies you were created to continue the operation of a synagogue at the property and that to finance the purchase a mortgage was obtained you explained that the school that was operating there wanted to remain there and so the school provided you a loan you don’t have a payment schedule because you cannot have any income until you have tax-exempt status and that there are many ways you might repay the loan including refinancing you state you will be solvent and have income after you receive tax-exempt status you conduct worship services for approximately people you have morning prayer services and late afternoon prayer services led by your religious leader e which are held at your property you also explain that most of the people attending the services are students and faculty of the school though they are open to anyone and that staff and students sometimes attend services before the school day you do not conduct prayer services on the jewish sabbath because your members do not drive on the jewish sabbath and there are not enough members within walking distance to constitute a quorum of men above the age of bar mitzvah you hope eventually to be able to meet that requirement you are trying to attract new worshippers for sabbath services you do not have newsletters brochures or similar documents you advertise your services by word of mouth and the signage in front of the school you provided photos of your sign which states join us for services and lists your service times as friday evening around p m and saturday morning pincite a m when asked about the discrepancy between your described service times and your advertised service times you explained that the sign is from the previous owner and that you kept the service times to inform the public about the possibility of prayer services if you ever achieve the needed quorum you do not advertise your weekday services because few people in the neighborhood are interested in daily services letter cg catalog number 47630w law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose revrul_58_547 1958_2_cb_275 states that the lease of property under ordinary commercial arrangements does not constitute the exercise of an educational or charitable function in and of itself only when it is shown that the lease is for purposes substantially related to the exempt functions of the lessor does the above exception apply the fact that the lessee may be an exempt educational_organization does not cause the rental of space thereto to become a related activity on the part of the lessor who may be organized in part for educational_purposes revrul_69_572 1969_2_cb_119 provides that a nonprofit organization created to construct and maintain a building for the exclusive purpose of housing and serving exempt member agencies of a community chest may be exempt under sec_501 of the code revproc_2011_4 r b provides that an organization seeking exemption must fully describe all of its activities including standards criteria and procedures in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 30_tc_1151 the court stated that the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought letter cg catalog number 47630w christian echoes nat ministry inc v u s f 2d stated that that tax exemption is a privilege a matter of grace rather than right in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost in living faith inc v commissioner t c m affd 950_f2d_365 cir the court found that living faith operates with a substantial commercial purpose and is therefore not entitled to c tax-exempt status it is difficult to see how the experience of dining or shopping at living faith's restaurant and health food stores differs if it does from the same experience one might have while dining or shopping at other vegetarian restaurants and health food stores granting a tax exemption to living faith would necessarily disadvantage its for-profit competitors we do not doubt the sincerity of living faith's beliefs and we recognize its good_faith in asserting a religious purpose of health promotion based on the record before us however we must uphold the tax court's determination that living faith operates with a substantial commercial purpose as well application of law you are not operated exclusively for charitable educational or religious purposes under sec_501 because you have the substantial non-exempt purpose of purchasing and leasing a facility in a commercial manner because of this substantial non-exempt purpose you fail the operational_test under sec_1_501_c_3_-1 of the income_tax regulations more than an insubstantial part of your activities are dedicated to the non-exempt purpose of purchasing and leasing a property as evidenced by your financial information your assets are your property and your liabilities are a mortgage and a loan used to purchase the property your only revenue is the rent from your tenant letter cg catalog number 47630w which bypasses your bank accounts and is paid directly to the mortgage company your only expense is the payment of your mortgage as your agreement with your tenants requires them to pay all the expenses taxes utilities etc of owning a property therefore you are not operated exclusively for one or more exempt purposes as set forth in sec_1_501_c_3_-1 of the regulations your rental agreement is similar to the arrangement described in revrul_58_547 even though you are renting your facility to exempt_organizations which conduct educational and religious activities the nature of the rental agreement is still commercial you describe your lease agreement as a boiler-plate standard commercial lease your only revenues and expenses relate to the rental income derived from your tenant t paying rent directly to the mortgage company and your only expense is your mortgage payment the tenant is covering all of the mortgage expenses and all ancillary costs associated with the building which is similar to a standard commercial lease in addition you state you have no involvement in the programs with your tenants thus showing that leasing this facility to your tenants is not substantially related to your purposes and is therefore commercial a substantial commercial purpose precludes you from exemption under c similarly you are distinguishable from the organization in revrul_69_572 in which an organization leases office space in a building to c organizations in this ruling an organization was found to be exempt under c who leased the space at rates substantially less than the general commercial rate and shares a close relationship between its purposes and the functions of the tenants in contrast you are renting the facility to your tenants for the exact amount of the mortgage expense along with all utilities taxes and other building expenses which is similar to a standard commercial lease tenants showing there is no relationship between your purposes and your tenant's purposes the factors show that purchasing and leasing the facility is unrelated to your exempt purposes of conducting religious services and therefore does not further your exempt purposes therefore this substantial non-exempt purpose precludes exemption under c in addition you have no stated involvement in the programs of your you have failed to describe your operations in sufficient detail to snow that you are furthering an exclusively religious educational or charitable purpose as required by revproc_2011_4 you have failed to explain how purchasing and leasing this property will further exclusively religious purposes you explain that the decision to purchase the property was made because it was decided a religious congregation should own the property this is supported by the fact that the sales contract to purchase the property was entered into months before your formation date p and you signed a lease with your tenant prior to the property title being transferred to you addition your tenant v was involved in your decision to purchase the property your mortgage was also granted based on the income generation by the lease with t and v in letter cg catalog number 47630w this demonstrates the intent behind your formation was to purchase this property and lease it to the tenant the purchasing and leasing of this property is a substantial non- exempt_purpose which precludes exemption under sec_501 as noted in nelson v commissioner christian echoes nat ministry inc and harding hospital inc v united_states the burden is on the applicant organization to demonstrate that it has met the operational_test as specified under sec_501 c of the code you provided no documentation substantiating how the purchase and rental of this property was related to your religious purposes other than continuing a tradition of congregations owning the property you state that t could have purchased the property the property with no required repayment schedule when explaining why you purchased this property you stated the need to have a religious congregation purchase this property caused your creation the details surrounding your formation show that you were formed primarily to purchase and lease your property with no substantiation of how this arrangement relates to your exempt_purpose this arrangement is similar to a commercial enterprise disqualifying you from exemption under sec_501 instead t provided you with an undocumented loan worth more than of as stated in better business bureau of washington d c inc v united_states the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes thus even though you hold religious services your operations include the substantial commercial purpose of leasing of your property to a third party at full cost which precludes exemption under sec_501 the renting of a facility is a non-exempt purpose without any charitable or religious elements similarly to the organization in b s w group inc v commissioner your financing consists only of rental income which bypasses your bank accounts by being paid directly to the mortgage company by the tenant the rental income is the exact amount of your mortgage payment set to recoup all projected costs of owning the property there is no indication you will ever charge a rental fee that is substantially below cost even though you conduct religious services your finances show you have a substantial commercial purpose of renting your facility to a third party you are similar to the organization described in living faith inc v commissioner who was denied tax exemption due to the commercial nature of their operation while you do have some religious purposes your rental_activity is indistinguishable from a commercial business the fact that this activity accounts for all of your revenues and expenses shows this is a substantial purpose of your organization precluding you from tax exemption under c letter cg catalog number 47630w applicant’s position you insist you are formed for the purpose of operating a house of worship and that in order to fulfill this purpose you obtained a mortgage and loans to purchase your property service response to applicant’s position first your as stated above a substantial portion of your activities consists of purchasing and leasing a property to t and v this is evidenced by several factors revenues expenses assets and liabilities revolve entirely around the purchase and rental of this property also your tenant v was included in the discussions to purchase the property the sales contract date for the purchase of the property was months prior to your formation and the written lease agreement provided was signed more than seven months prior to the transfer of the property title to you reasoning for your creation was that a religious congregation should continue holding title to the property this shows the intent behind your creation was to allow you to purchase hold title to and subsequently lease this property to t and v holding title and leasing property at market rate is not an exclusively charitable or religious activity therefore even though you have religious activities this substantial rental_activity precludes exemption in addition your conclusion based on the facts presented in your application we conclude that you are not tax exempt under sec_501 of the code because you do not meet the operational_test outlined in sec_1 c - c of the regulations it is clear that you were formed for the substantial purpose of purchasing and leasing a facility to a third party at market rate this activity is not exclusively religious or charitable but is carried on ina commercial manner despite any religious charitable or educational_purposes your activities may achieve you cannot qualify for tax exemption because more than an insubstantial part of your activities is not in furtherance of exempt purposes accordingly you are not exempt under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues letter cg catalog number 47630w types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
